This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STEVE IVEY and LINDA IVEY,

 3          Plaintiffs-Appellants,

 4 v.                                                     No. 34,672

 5   TOWN OF MOUNTAINAIR,
 6   TOWN COUNCIL OF MOUNTAINAIR,
 7   and MAYOR CHESTER RILEY, in his
 8   official capacity,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF TORRANCE COUNTY
11 Matthew G. Reynolds, District Judge

12 Michael Romeo DeMarco
13 McIntosh, NM

14 for Appellants

15   The Baker Law Firm
16   Jeffrey L. Baker
17   Renni Zifferblatt
18   Albuquerque, NM

19 for Appellees

20                                 MEMORANDUM OPINION

21 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5                                            _______________________________
6                                            M. MONICA ZAMORA, Judge


7 WE CONCUR:


8 ___________________________
9 JONATHAN B. SUTIN, Judge


10 ___________________________
11 CYNTHIA A. FRY, Judge




                                         2